Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 28, 2022

The Court of Appeals hereby passes the following order:

A22D0463. JAMES JEFFERY LOONEY v. THE STATE.

      Based on the limited application materials, it appears that James Looney pled
guilty to false imprisonment in 2021 and was sentenced to “5 years with 1 year to
serve, time deemed served.” At some later point, Looney filed a motion to modify his
sentence, which he has not included with the application materials. On June 3, 2022,
the trial court entered an order denying the motion. On July 8, 2022, Looney filed this
application for discretionary appeal.1 We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). “The
requirements of OCGA § 5-6-35 are jurisdictional and this [C]ourt cannot accept an
application for appeal not made in compliance therewith.” Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). See also Gable v. State, 290 Ga. 81, 82 (2) (a)
(720 SE2d 170) (2011) (noting that this Court “has held that the failure to meet the
statutory deadline for filing a discretionary application is a jurisdictional defect”).
Looney filed this application 35 days after entry of the order he wishes to appeal.




      1
        In accordance with Court of Appeals Rule 4 (b), the application filing date is
the date of the postmark on the envelope containing Looney’s mailed application.
      Thus, the application is untimely, and it is hereby DISMISSED for lack of
jurisdiction.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     07/28/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.